NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

TRIANGLE SOFTWARE LLC,
Pl_czintiff-Appellant,

V.

GARMIN INTERNATIONAL, INC. AND GARMIN
USA, INC.,
Defendants-Appellees.

2012-1275

Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-1457,
Senior Judge Claude M. Hilton.

ON MOTION

ORDER

Garmin International, Inc. and Garmin USA, Inc.
("Garmin") move unopposed to include an addendum in
their response brief. The proposed addendum includes
two decisions on appeal that are omitted from the cor-
rected opening brief of Triangle SoftWare LLC: the No-
vember 9, 2011 Special Verdict Form from the jury, and
the April 2, 2012 decision from the district court.

TRIANGLE SOFTWARE, LLC V. GARMIN INTERNATIONAL, INC.

CCZ

s25

Upon consideration thereof,

IT ls ORDERED THAT:
The motion to include an addendum is granted

FoR THE CoURT

SEP l 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk
Paul B. Milcetic, Esq. LED
Nicholas P. Groombridge, Esq. u_3_1_;Q_: _l|_’OR
SEP 13 2012

JAN HURBALY
CLERK